Appeal by the defendant from a judgment of the Supreme Court, Queens County (Wong, J.), rendered March 8, 2001, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly failed to vacate his plea of guilty and dismiss the charge of attempted criminal sale of a controlled substance in the third degree for failing to complete Samaritan Village’s Residential Treatment Program is unpreserved for appellate review. We note that the defendant failed to request this relief at either his October 6, 2000, court appearance, or his March 8, 2001, sentencing.
The defendant’s remaining contentions are without merit. Florio, J.P., S. Miller, Luciano and Mastro, JJ., concur.